DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 10/01/2020 are acknowledged. Claims 1, 3-21, and 23-27 are amended.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 10/01/2020 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The affidavit under 37 CFR 1.132 filed 10/01/2020 is insufficient to overcome the rejection of claims 1, 3-21, and 23-27 based upon the art of record as set forth in the last Office action because:  
plicant argues that the claimed liposomal system has unexpected properties that render it non-obvious. Applicant asserts that as set forth in this Declaration, the claimed liposomal system has properties that are unexpected, statistically significant and provide significant practical advantages over the prior art. Furthermore, the unexpected properties of the claimed liposomal system described in this Declaration are commensurate in scope with the present claims (as amended herein). The Declaration states that the data included in the Examples and Figures of the present patent application as-filed was obtained using liposomes comprising the lipids DSPC, Cholesterol, Sphingomyelin, and DOTAP at a 2:3:3:2 mol/mol ratio. See the present patent application examples 1-4. Some of such data was obtained using liposomes that also comprised imaging agents, indocyanine green (ICG), therapeutic agents, and Fe3O4 as “cargo.” The Declaration states that the data in Graph 2, above, shows that liposomes containing 30% sphingomyelin have enhanced encapsulation properties — exhibiting significantly higher encapsulation of a model cargo (ICG) as compared to liposomes having either lower (0%) or higher (40 or 67%) amounts of sphingomyelin. The Declaration states that the data in Graph 1 shows that liposomes containing 30% sphingomyelin have enhanced release properties - being much more susceptible to releasing their contents in response to contact with SMase than are liposomes having either lower (10% or 20%) or higher (60%) amounts of sphingomyelin. Applicants argue that: “The data in the second Declaration shows that liposomes containing magnetic nanoparticles and 30% sphingomyelin have enhanced release properties - being much more susceptible to releasing their contents in response to exposure to SMase and AMF than are liposomes having either lower (10% or 20%) or higher (60%) amounts of sphingomyelin. See Applicant's arguments have been fully considered.
The Declaration of Inventor Medina has been fully considered. However, it is noted that the newly provided art of Barenholz exemplifies liposomal systems encapsulating active agent cargos having 30% sphingomyelin content that provide for enhanced encapsulation and enhanced release of agents from such systems when heated. It is respectfully submitted that the liposomal system of Barenholz having the same sphingomyelin content would necessarily have the same physical properties such as encapsulation/release efficiency at the same temperatures as the Tm of the sphingomyelin used is taught to control such release and also provide efficient encapsulation. See MPEP 2145. “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention”. /n re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would 
Further, the claims do not appear to be commensurate in scope with the evidence supplied as the evidence relied upon is directed to the release of the specific agent ICG whereas the claims are open to the inclusion of any imaging agent and no evidence has been provided indicating that the release and encapsulation efficiency for .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Applicant also argue against the further references are also based upon the claimed unexpected result of using 30% sphingomyelin in such compositions, however the newly provided art of Barenholz already teaches using this percentage of sphingomyelin to control the encapsulation and release of cargos from liposomes and thus still appears to render obvious the claims. Given this, these arguments are not found persuasive.	
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-15, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Reimhult, E., et al., WO2011/147926A2 as evidenced by Chung, H.S., et al., (Exp. Mol. Med, 2003); in view of Yoshimoto, M., et al., (Eur. J. Lipid Science, 2013) and Barenholz, Y. et al., WO 2010/041255A2.
Reimhult teaches magnetically responsive compositions comprising a magnetic nanoparticle such as an iron oxide of 2-10 nm in size embedded in a membrane such as a liposome comprising at least one lipid type and further bound to a spacer and functional group such as a fluorophore or chelate binding MR active ions or radiotracers and further comprising an active agent such as a at least one therapeutic agent or another diagnostic agent. (See claims 1-7, 9, 11-12.) Reimhult teaches that the lipids 
Chung provides evidence that sphingomyelinase is already endogenously present in cancer cells such as HL-60 cells and is further activated by heating above 37 degrees C, thus providing evidence that the heating of the iron oxide containing liposomes inside tissues taught by Reimhult above would necessarily induce sphingomyelinase. (See page 183, paragraph 6 and figure 1.)

Yoshimoto teaches milk sphingomyelin based liposomes encapsulating carboxyfluorescein dye provide for temperature dependent permeability and release of such materials as well as biomolecules through the sphingomyelin membrane at the phase transition temperature Tm of the sphingomyelin in the liposome membrane. (See abstract and conclusions.) Yoshimoto teaches that the release of liposome contents is highest near the Tm of the sphingomyelin in the liposomes with an increase from ~0-10% release at 25 degrees C to complete release of 100% at 35 degrees C near milk sphingomyelin’s transition temperature (a greater than 10 fold enhancement). (See figure 2.)
Barenholz teaches a liposomal system comprising an aqueous medium having dispersed therein liposomes encapsulating in their intraliposomal aqueous compartment at least one active agent, the aqueous medium being in iso-osmotic equilibrium with said intraliposomal aqueous compartment, the liposomes having a membrane comprising a liposome forming lipids, at least one of which being sphingomyelin (SPM), the liposomal system having increased stability as compared to the same liposomes free of SPM (namely, where there is no SPM in the liposome forming membrane). (See page 2.) The liposomes are meant to undergo a phase transition above 37 degrees C making the membrane unstable and facilitating drug release at these temperatures while sphingomyelin also improves active agent retention a lower temperatures as well and include short tailed sphingomyelins such as C12-C23 SPM providing for such low transition temperatures. (See page 9 last paragraph through 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use concentrations of sphingomyelin in the sphingomyelin containing liposomes of Reimhult such as the 30 mol% taught by Berenholz. One or ordinary skill in the art would have been motivated to use such concentrations given the teachings of Berenholz that these amounts of sphingomyelin allow for active agent release from the liposomes at specific temperatures while also maintaining minimal release at low temperatures. One of ordinary skill in the art at the time of the invention would have also been motivated to include a sphingomyelin such as the C12-C24 SPM of Berenholz or the egg sphingomyelin of Yoshimoto in the liposomal compositions taught by Reimhull and Barenholz that has a Tm of around 37 degrees C that would allow for a phase transition temperature of the lipids at a temperature above body temperature yet without environmental heat degrading the vesicle, thermosensitive compounds in the vesicles or surrounding cells or tissues. One of ordinary skill in the art would have been motivated to make this combination given the teachings of Reimhult, Berenholz, and Yoshimoto that all teach that the phase transition . 
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reimhult, E., et al., WO2011/147926A2 as evidenced by Chung, H.S., et al., (Exp. Mol. Med, 2003); in view of Yoshimoto, M., et al., (Eur. J. Lipid Science, 2013) and Barenholz, Y. et al., WO 2010/041255A2 as applied to claims 1, 3-5, 8-15, 23, and 25-27 above, and further in view of Lsezcyznska, D., et al., U.S. Patent Application Publication 2003/0211045.
Reimhult as evidenced by Chung, Yoshimoto, and Barenholz teach magnetoliposomes used to deliver drugs and diagnostic agents to patients after heating by alternating magnetic fields.
Reimhult as evidenced by Chung, Yoshimoto, and Barenholz do not teach heating the liposomes to change their gel to fluid transition temperature in order to slowly or rapidly release agents from the magnetoliposomes by using a field of 1.5 mT at 100 kHz.
	Lsezcyznska teaches methods of delivering drugs with magnetoliposomes by administering the magnetoliposomes to a patient and subjecting the magnetoliposomes 
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to heat the magnetoliposomes of Reimhult as evidenced by Chung, Yoshimoto, and Barenholz using commonly used field strengths and frequencies such as 1.5 mT and 100 kHz to release drugs from such magnetoliposomes based upon their gel to fluid transition temperatures as taught by Lsezcyznska. One of ordinary skill in the art at the time of the invention would have been motivated to include such methods in order to allow for optimal control over the release of drugs from the magnetoliposomes upon heating. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination given that the prior art of Reimhult, Muller, and Barenholz already teaches the use of magnetoliposomes for drug delivery as well as control over the lipid transition temperatures dependent upon the amount of sphingomyelin present and Lsezcyznska provides for magnetic fields that can release drugs from magnetoliposomes and control the temperature of their gel to fluid transitions to control for their either slow or rapid release.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reimhult, E., et al., WO2011/147926A2 as evidenced by Chung, H.S., et al., (Exp. Mol. Med, 2003); in view of Yoshimoto, M., et al., (Eur. J. Lipid Science, 2013); Barenholz, Y. et al., WO 2010/041255A2; and Lsezcyznska, D., et al., U.S. Patent Application Publication 2003/0211045 as applied to claims 1, 3-5, 8-21, 23, and 25-27 above, and further in view of Bhatia et al., U.S. Patent Application Publication 2009/0093551.
Reimhult as evidenced by Chung, Yoshimoto, Barenholz, and Lsezcyznska teach magnetoliposomes used to deliver drugs and diagnostic agents to patients after heating by alternating magnetic fields at 1.5 mT and 100 kHz.
Reimhult as evidenced by Chung, Yoshimoto, Barenholz, and Lsezcyznska do not teach that the chemotherapeutics are cytostatic agents.
Bhatia teaches conjugates for remote delivery of therapeutic and diagnostic agents that are thermally responsive. (See abstract.) Bhatia teaches including anti-cancer agents in the compositions to treat cancer such as the cytostatic agents etoposide and teniposide. (See paragraph 0199.) 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include the cytostatic anti-cancer agents such as etoposide and teniposide taught to be deliverable via thermally responsive particles in the thermally responsive particles of Reimhult designed for the thermally triggered delivery of chemotherapeutics. This is merely the use of a known anti-cancer agent used to treat cancer at the time of the invention in compositions for delivering just such agents. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as Reimhult's particles are meant for delivery of just such drugs. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reimhult, E., et al., WO2011/147926A2 as evidenced by Chung, H.S., et al., (Exp. Mol. Med, 2003); in view of Yoshimoto, M., et al., (Eur. J. Lipid Science, 2013); Barenholz, Y. et al., WO 2010/041255A2; Lsezcyznska, D., et al., U.S. Patent Application Publication 2003/0211045; and Bhatia et al., U.S. Patent Application Publication 2009/0093551; as applied to claims 1, 3-6, 8-21, 23, and 25-27 above above, and further in view of Campbell WO 2011/112597A1.
Reimhult as evidenced by Chung, Yoshimoto, Barenholz, Lsezcyznska, and Bhatia are discussed above. Reimhult teaches using the particles to deliver fluorophores, chelates binding MR active ions, or radiotracers.
Reimhult as evidenced by Chung, Yoshimoto, Barenholz, Lsezcyznska, and Bhatia not teach including multiple imaging agents in the compositions together.
Campbell teaches nanoparticle compositions comprising three or more members consisting of paramagnetic particles such as iron oxide nanoparticles, radiolabels, fluorophores, and PET agents encapsulated within a biocompatible vehicle such as a liposome. (See claims 1-5.) Campbell teaches that the nano-platforms allow for multimodal diagnostic imaging applications and therapeutic delivery of drugs. (See title and abstract.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include three or more imaging agents in the particles of Reimhult as evidenced by Chung, Yoshimoto, Barenholz, Lsezcyznska, and Bhatia designed for the delivery of diagnostic and imaging agents including fluorophores, chelates binding MR active ions, or radiotracers given the teaching of .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Reimhult, E., et al., WO2011/147926A2 as evidenced by Chung, H.S., et al., (Exp. Mol. Med, 2003); in view of Yoshimoto, M., et al., (Eur. J. Lipid Science, 2013); Barenholz, Y. et al., WO 2010/041255A2; Lsezcyznska, D., et al., U.S. Patent Application Publication 2003/0211045; Bhatia et al., U.S. Patent Application Publication 2009/0093551; and Campbell WO 2011/112597A1 as applied to claims 1, 3-21, 23, and 25-27 above, and further in view of Hope, M.J. et. al., U.S. Patent Application Publication 2011/0117125.
Reimhult as evidenced by Chung, Yoshimoto, Barenholz, Lsezcyznska, Bhatia, and Campbell are discussed above and teach magnetoliposomes. Reimhult includes lipids such as DSPC, DOTAP, and cholesterol
Reimhult as evidenced by Chung, Yoshimoto, Barenholz, Lsezcyznska, Bhatia, and Campbell do not teach including DSPC/cholesterol/SM/DOTAP in their compositions at relative amounts of 20/30/30/20 mol%.

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use  art accepted ratios of lipids such as cholesterol, DSPC, and DOTAP in the liposomes of Reimhult as evidenced by Chung, Yoshimoto, Barenholz, Lsezcyznska, Bhatia, and Campbell. One of ordinary skill in the art would have been motivated to include the liposomal components in ratios such as those provided by Hope in order to allow for the delivery of anti-cancer agents as well as for improved delivery of further therapeutics such as siRNA. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that the prior art of Reimhult already teaches including SM, cholesterol, DSPC, and DOTAP in magnetoliposomes compositions and Reimhult Yoshimoto, and Barenholz, teach including SM and other lipids in their liposomal compositions in ratios that overlap fall inside or overlap with those provided in Hope. 

Double Patenting
Claims 1, 3-21 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 28, 31-32, 47-48, and 50 of co-pending Application No. 14/162,494 in view of Reimhult, E., et al., WO2011/147926A2. 
The claims of the ‘494 Application are directed to a liposomal system, comprising: (a) a first layer comprising sphingomyelin or a derivative thereof that comprises modified or shortened side chains and that can be hydrolyzed by SMase; (b) a second layer comprising sphingomyelin or a derivative thereof that comprises modified or shortened side chains and that can be hydrolyzed by SMase; wherein the first and second layers form a bilayer liposome defining a hydrophilic interior compartment and a hydrophobic bilayer compartment, and wherein first and second layers comprise about 30% sphingomyelin; (c) at least one therapeutic agent in the hydrophilic interior compartment or the hydrophobic bilayer compartment; and (d) at least one quenched imaging agent in the hydrophilic interior compartment or the hydrophobic bilayer compartment, wherein the imaging agent is: (i) quenched Cy 5,5, (ii) a DNA segment comprising a DNA Beacon containing a hairpin loop with a CY7-Dabcyl quenching pair or other fluorophor quencher pair, (in') indocyanine green (ICG), or (buy) gadolinium and deuterium (D2O). 
The claims of the ‘494 application do not teach the further inclusion of magnetic nanoparticles in the compositions.
Reimhult teaches magnetically responsive compositions comprising a magnetic nanoparticle such as an iron oxide of 2-10 nm in size embedded in a membrane such as a liposome comprising at least one lipid type and further bound to a spacer and functional group such as a fluorophore or chelate binding MR active ions or radiotracers 
It would have been prima facie obvious to one of ordinary skill in the art at the before the effective filing date of the invention to further provide for the inclusion of magnetic particles to provide for heating and release of the active agents present in the .
This is a provisional non-statutory double patenting rejection.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618